Title: To John Adams from Alden Bradford, 1 December 1818
From: Bradford, Alden
To: Adams, John


				
					Sir,
					Boston, Decr. 1—1818
				
				Mr Shaw has suggested to me the propriety of omitting (in the proposed Vol. of Masstts. State papers) the long altercation between Govr. Hutchinson & the House of Rep. respecting the holding of the Genl. Court at Cambridge, or any where out of Boston—I had, before he spoke to me on the subject, thought it would not be necessary to publish that controversy any further, than one communication on each side, with, perhaps, an abridged statement of the considerations offerd pro & con—But I am desirous of your opinion, Sir, in this thing—If not too much to ask, will you be so good as to inform me, or Mr Shaw, what you think proper respecting it.with the highest respect & / Consideration, I am, Sir, / Your Obt. Servt:
				
					Alden Bradford
				
				
			